(dissenting).
In this cause I am unable to arrive at the conclusion reached by the other members of the court.
On the 10th day of April, 1872, Joseph Lloyd was the absolute owner of the land in question. On that day an attachment issued against him at the suit of Asher Holmes, and became at once a lien on the land.
On the 23d day of May, 1872 (more than a month after the issuing of the attachment), Joseph Lloyd conveyed the land which had been attached to Richard M. Blatchford.
The contest in this cause is between William W. Conover, *219who claims, as purchaser at sheriff’s sale, under the attachment proceedings, and the heirs of Richard M. Blatchford, who rely on the deed to him from Joseph Lloyd.
Whether the proceedings under the attachment were such as to give Conover a title to the land vesting at the date of the writ, is the real question.
Before the date of the deed from Lloyd to Blatchford, not only had the attachment issued and been executed by the sheriff, but several applying creditors under it had filed claims, and entered rules in the minutes. When Blatchford took the deed he had legal notice of the attachment. Had he examined the record he would have known of the lien.
After an auditor had been appointed, and the usual defaults taken, judgment was entered on the report of the auditor in favor of the plaintiff in attachment and all the applying creditors.
Subsequently, the defendant'in attachment, without giving bond, appeared, and had the judgment by default opened. This action on the part of defendant did not destroy the lien of the attachment. The statute expressly provides that in case of appearance, the lien of the attachment shall continue. In this case, the order signed by the judge of the circuit court, where the attachment was pending, reserved, in express terms, all liens created by the statute. The effect of the appearance of defendant was to enable him to contest the validity of the several claims, but did not, in any degree, relieve the land from the lien of the attachment.
The order of the judge, before mentioned, required the defendant to accept declarations to plead and take short notice of trial. Trials were had on the several claims, and in each case judgment was rendered against the defendant in attachment. These judgments were entered in 1874 (that of John S. Applegate, executor, being the first in date), and executions on the several judgments were delivered to the sheriff, who sold the land to Conover, by virtue of the executions. The execution in favor of Applegate, executor (which execution has never been set aside), commanded the sheriff to make the money out of the lands whereof said Joseph Lloyd was seized on the 10th day of April, 1872 (the *220date of the attachment), by selling the estate Joseph Lloyd had therein at that date.
Now, if the title of the purchaser at sheriff’s sale relates back to the date of the attachment, the deed from Lloyd (the attachment debtor) to Blatchford should be declared null and void, as against Conover’s deed, because the attachment was'prior to the deed. In fact, the statute declares that an attachment debtor shall not, after the issuing of an attachment, convey lands, and that all conveyances made by the defendant, pending the attachment, shall be void against the plaintiff in' attachment, and the creditors who shall become parties thereto.
On the part of the Blatchfords, it is said that the lien of the attachment was lost, because the sale of the land attached was not made by an auditor. The statute does not give power to an auditor to sell land where the defendant in attachment appears and contests the validity of the claims before a jury, and, without such gift of power, an auditor (who can do nothing without statutory authority) cannot sell.
It is claimed that the thirty-ninth section of the attachment act gives authority to an auditor to sell after the appearance of the defendant, but that section evidently refers only to the sale of personal property.
It is true that where a defendant in attachment appears and resists the claims of the plaintiff and the applying creditors, he renders himself liable to a general judgment affecting goods and lands not attached, and as to those the lien does not operate as of a date anterior to the judgment; but as to the lands which the defendant owned at the time the attachment issued and which were actually attached, the transfer of title to the purchaser by sale and conveyance by the sheriff will relate back to the time of issuing' the writ. The judgment in such case is against the defendant both in rem and in personam. As to the land attached, the lien of the attachment merges in the judgment, but in the merger the priority of the attachment lien is preserved.
It may be said the law contemplates that the plaintiff in attachment and the applying creditors should receive the proceeds of the land attached, in proportion to the amount of their several *221claims, and if one applying creditor have judgment,, as in this case, before the others, he might get priority and thus defeat the object of the attachment act.
But this result would not follow. As to the land attached, the lien of the plaintiff and each of the applying creditors fastens at the same date. If sold on one or more executions, the money could be ordered into court and distributed pro rata. In this case the land attached brought a sum sufficient to pay all applying creditors, and the necessity of paying the money into court did not exist.
The great object of the attachment act is to fasten on the land attached at the date of the writ. The whole scope of the act gives to applying creditors, who make good their claims, the benefit of the writ as fully as is given to the plaintiff in attachment. If, after the appearance of the defendant, the plaintiff, for some reason, does not proceed, any applying creditor, obtaining judgment, can sell the land. He will not lose his rights under the attachment from failure of the plaintiff to act. It was not necessary in this case, in order to convey to the purchaser the estate of which Joseph Loyd was seized at the date of the attachment, that the sale should be by virtue of the judgment and execution in favor of the plaintiff in attachment.
The court in which the attachment was pending, upon the appearance of the defendant, ordered the plaintiff and applying creditors to file declarations, accept pleas and give short notice of trial, and proceed in all respects as if the suits for their claims had been commenced by summons, saving the lien. The meaning of this order, founded on the statute, is that the proceeding after appearance shall be as if summons had been the first process, and if, at the trial, a verdict be rendered for the plaintiff or any applying creditor, judgment shall be entered and execution issue, which execution shall convey the estate of the defendant in the land which had been attached, not from the time of the entry of the judgment, but the estate of which he was seized at the issuing of the attachment. The statute concerning judgments must be construed in connection with the language of the attachment act, *222which gives the defendant the right to go before a jury to content claims, but, if unsuccessful, saves the lien of the creditors.
The seventy-fifth section of the attachment act requires that it shall be construed in the most liberal manner for the benefit of creditors. Mr. Applegate and other creditors who came in under the attachment, who proved their claims, when required, before juries, and who received from the sheriff the money which Con-over (the purchaser) paid for the land, were bona fide creditors. Under the attachment, they had a lien on the premises in question (which lien has never been removed) for the amount of their several claims, prior to the date of the deed from Lloyd to Blatchford. The purchaser at the sheriff’s sale under execution issued out of the circuit Court, succeeded to the right of the creditors, and is entitled to the benefit of the attachment lien.
I think the decree of the chancellor which declares the deed from Joseph Lloyd to Richard M. Blatchford to be void, should be affirmed. I also vote to affirm the decree which dismisses the cross-bill.
For affirmance — Parker—1.
For reversal — The Chief-Justice, Depue, Dixon, Magie, Reed, Scudder, Van Syokel, Brown, Clement, Paterson, Whitaker — 11.